


109 HR 5515 IH: To amend the Trade Act of 1974 to authorize trade

U.S. House of Representatives
2006-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5515
		IN THE HOUSE OF REPRESENTATIVES
		
			May 25, 2006
			Mr. Strickland (for
			 himself, Mr. Rangel,
			 Mr. Brown of Ohio,
			 Mr. Frank of Massachusetts,
			 Mr. Costello,
			 Ms. Moore of Wisconsin, and
			 Mr. McGovern) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Trade Act of 1974 to authorize trade
		  readjustment allowances under chapter 2 of title II of such Act to adversely
		  affected workers who are subject to a lockout.
	
	
		1.Short titleThis Act may be cited as the Trade
			 Readjustment Allowances for Adversely Affected Workers Act of 2006.
		2.Authorization of trade
			 readjustment allowances under chapter 2 of title II of the Trade Act of
			 1974
			(a)AmendmentSection
			 231(a)(2) of the Trade Act of 1974 (19 U.S.C. 2291(a)(2)) is amended by adding
			 at the end the following new sentence: For purposes of this paragraph,
			 any week in which employment is unavailable to such worker because of a lockout
			 shall be treated as a week of employment under this paragraph..
			(b)Effective
			 DateThe last sentence of section 231(a)(2) of the Trade Act of
			 1974, as added by subsection (a), applies with respect to any week described in
			 such sentence beginning on or after January 1, 2000.
			
